UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2011 Commission File Number 0-52083 Perpetual Energy Inc. (Translation of registrant's name into English) Suite 3200, 605 - 5th Avenue S.W. Calgary, Alberta Canada T2P 3H5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-Fo Form 40-Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) o DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on October 19, 2011. PERPETUAL ENERGY INC. By: /s/ Cameron R. Sebastian Name: Cameron R. Sebastian Title: Vice President, Finance and CFO EXHIBIT INDEX Exhibit Description News Release dated October 19, 2011 - Perpetual Energy Inc. announces suspension of dividend
